DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to an application filed on 09/27/2019.  Claim 1 is currently pending and has been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 (Group I) are drawn to a system comprising: a database encoded on a memory device, the database comprising medical findings related to a patient; a computing device in data communication with the database, wherein the computing device is programmed to: receive medical data, determine findings in the database that are associated with the medical data; present, on a graphical user interface, the findings for a user; present, on the graphical user interface, a filtering option for the user; present, on the graphical user interface, one or more filtering bars for the user after the user selects the filtering option; receive, from the user, filtering guidelines via the one or more filtering bars; filter the findings based on user inputted guidelines; and display, on the graphical user interface, filtered findings for the user, which is within the four statutory categories (i.e. apparatus).

Claim 1 (Group I) involve abstract steps, outlined in bold of a system comprising: a database encoded on a memory device, the database comprising medical findings related to a patient; a computing device in data communication with the database, wherein the computing device is determine findings in the database that are associated with the medical data; present, on a graphical user interface, the findings for a user; present, on the graphical user interface, a filtering option for the user; present, on the graphical user interface, one or more filtering bars for the user after the user selects the filtering option; receive, from the user, filtering guidelines via the one or more filtering bars; filter the findings based on user inputted guidelines; and display, on the graphical user interface, filtered findings for the user.  These steps are directed to the abstract idea of filtering findings associated with received medical data based on user filtering guidelines.  This abstract idea is covered under the categories outlined in the 2019 PEG of mental processes (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) because it involves filtering findings associated with received medical data, and certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves following guidelines to filter findings.  Accordingly, the claims recite and are directed to an abstract idea.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claim 1 (Group I), outlined in italics, of a system comprising: a database encoded on a memory device, the database comprising medical findings related to a patient; a computing device in data communication with the database, wherein the computing device is programmed to: receive medical data, determine findings in the database that are associated with the medical data; present, on a graphical user interface, the findings for a user; present, on the graphical user interface, a filtering option for the user; present, on the graphical user interface, one or more filtering bars for the user after the user selects the filtering option; receive, from the user, filtering guidelines via the one or more filtering bars; filter the findings based on user inputted guidelines; and display, on the graphical user interface, filtered findings for the user, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving filtering findings associated with received medical data based on user filtering guidelines using generic computer components such as a database, memory device, computing device, and graphical user interface;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates filtered medical data from a database of medical findings related to a patient and sends the filtered medical data to be displayed, utilizing generic computer components;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention requires the use of software to filter patient medical data according to user input filtering guidelines and provide it to a user on a generic computer;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis of data to filtering patient data;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes a database, memory device, computing device, and graphical user interface;
Limiting the abstract idea to patient data, because limiting application of the abstract idea to patient data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes received patient medical data to obtain input for a filtering process; 
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely receives medical data, displays findings associated with the medical data to a user, displays a filtering option to a user, displays filtering bars for user selection, and displays filtered findings.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data to patient medical data;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the 
  
[0026] FIG. 1 illustrates an exemplary embodiment of an electronic medical system 100.
The system l 00 includes a healthcare information management system 102, a network 110, and
client computing devices 112. Client computing devices 112 include stand-alone computing
devices l 12l and 1122 as well as networked computing devices 1123 and 1124 that are connected
to local area network 114. The electronic medical system 100 may be further connected to
external data sources 115.

[0027] Some embodiments of the healthcare information management system 102 include a
server 104 and a database 108 that communicate across local area network 106. The healthcare
information management system 102 operates to store medical records of patients and to send
selected portions of the medical records across network 110 when requested by a computing
device 112. The healthcare infom1ation management system 102 can be located at the same
location (such as in the same room, building, or facility) as one or more of the computing devices
112. Alternatively, the healthcare information management system 102 is located remote from
the computing devices 112, such as in a different building, city, state, country, or continent.

[0028] The server 104 controls access to records and information stored in the healthcare
information management system 102, including records and information stored in database 108.
In at least some embodiments, the server 104 is a computing device that includes a database
software application, such as the SQL SERVER® database software distributed by
MICROSOFT® Corporation. In some other possible embodiments, the server 104 is a Web
server or a file server. When a request for a record is received by the server 104, the server
retrieves the record from the database 108 and sends it across the network 110 to the computing
device 112 that requested it. Some alternative embodiments do not include a server 104, and,
instead, computing devices 112 are configured or programmed to retrieve information directly
from the database 108.

[0029] In at least some embodiments, the server 104 can include a single computer or device
for controlling access to database 108 and can be loaded with a file server program for storing,
updating, and transferring information in the database 108. In at least some alternative
embodiments, the server 104 includes more than one computer The server 104 also can run a
web server for presenting the graphical user interfaces described herein to a caregiver. In these
embodiments, the client computing devices 112 executes a web browser for displaying the
graphical user interfaces and for enabling a caregiver to interact with the healthcare information
management system 102. In at least some alternative embodiments, the computer code and
functionality of the healthcare information management system 102 is divided between the
server 104 and the client computing devices 112. Alternatively, the electronic medical system is
stored in and executed entirely by the client computing devices 112.

[0030] The database 108 is stored on a data storage device arranged and configured to store
patient medical records. Examples of storage devices for storing the database 108 include a hard
disk drive, a collection of hard disk drives, digital memory (such as random access memory), a
redundant array of independent disks (RAID), or other data storage devices. In at least some
embodiments, records are distributed across multiple local or remote data storage devices. The
database 108 stores data in an organized manner, such as in a hierarchical or relational database
structure, one or more tables, or any other suitable structure useful for storing, identifying, and
retrieving information. Although the database 108 is illustrated as being separated from the
computing devices 112 by the network 110, the database 108 is alternatively a local data storage
device of a computing device 112 or is connected to the same local area network 114 as the
computing device 112.

[0031] In at least some embodiments, the healthcare information management system 102 is
in data communication with or can access the external data sources 115 via the network 110.
The external data sources 115, which typically include servers 104 and databases 108, may be
any external supplier of medical information and/or data. For example, the external data sources
115 may be other electronic medical record systems that allow the system 100 to access patient
medical records. The external data sources 115 also may be external libraries, medical
terminologies, research sources, or the like, which provide the system 100 with updated medical
information related to the patient's medical findings that can be provided to a caregiver for more
efficient review of patient health and care for the patient.

[0032] The network 110 communicates digital data between one or more computing devices,
such as between the healthcare information management system 102, the computing devices 112,
and the external data sources 115 Examples of the network 110 include a local area network
114 and a wide area network, such as the Internet. The network 110 also can be a private
network.

[0033] In at least some embodiments, the network 110 includes a wireless communication
system, a wired communication system, or a combination of wireless and wired communication
systems. A wired communication system can transmit data using electrical or optical signals in
various possible embodiments. Wireless communication systems typically transmit signals via
electromagnetic waves, such as in the form of radio frequency (RF) signals. A wireless
communication system typically includes a RF transmitter for transmitting radio frequency
signals, and an RF receiver for receiving radio frequency signals. Examples of wireless
communication systems include Wi-Fi communication devices (such as utilizing wireless routers
or wireless access points), cellular communication devices (such as utilizing one or more cellular
base stations), and other wireless communication devices. A wireless communication system
also can transmit optical signals.

[0035] The computing devices 112 also can be mobile computing devices that a caregiver
can carry from location-to-location or from patient-to-patient. Examples of mobile computing
devices include a laptop computer, an ultra-portable computer, a tablet computer (such as Tablet
PC® and iPad® devices), a smartphone, or other mobile computing devices. In at least some
embodiments, computing devices 112 include a touch sensitive display 156, such as shown in
FIG. 2, for receiving input from a user by touching or hovering close to the display 156 with the
user's finger, a stylus, or the like.

[0036] In at least some embodiments, the electronic medical system 100 includes stand-alone
1 and 1122 and networked computing devices 1123 and 1124
. Stand-alone computing devices 1121 and 1122 connect directly to network 110 and are not part of an
additional local area network 114. The stand-alone computing devices 1121 and 1122 can
connect to the network 110 through any suitable technology including a wireless network, such
as a cellular telephone network or satellite link, cable modems, or ISDN modems. Networked
computing devices 1123 and 1124 are connected to a local area network 114 which may be within
a facility 116, such as a hospital, clinic, office, or other building. In at least some embodiments,
a connection to the local area network 114 is made wirelessly through a wireless access point
connected to the local area network 114. More or fewer computing devices 112 are included in
various embodiments and can be located in one or more facilities or locations.

[0037] FIG. 2 illustrates an exemplary architecture of a computing device 113 that can be
used to implement aspects of the present disclosure, including the server 104 or the client
computing device 112, and \Vil1 be referred to herein as the computing device 113. The
computing device 113 is used to execute the operating system, application programs, and
software modules (including the software engines) described herein.

[0038] The computing device 113 includes, in at least some embodiments, at least one
programmable circuit such as a processing device 120. Examples of processing devices 120
include a central processing unit (CPU) and a microprocessor. A variety of processing devices
120 are available from a variety of manufacturers, for example, Intel, Advanced Micro Devices,
Qualcomm, and others. In this example, the computing device 113 also includes a system
memory 122 and a system bus 124 that couples various system components including the system
memory 122 to the processing device 120. The system bus 124 is one of any number of types of
bus structures including a memory bus, or memory controller; a peripheral bus; and a local bus
using any of a variety of bus architectures. The computing device 113 also can include a
graphical processing unit separate from the processing device 120.

[0039] Examples of computing devices suitable for the computing device 113 include a
desktop computer, a laptop computer, a tablet computer, a mobile phone device such as a smart
phone, or other devices configured or programmed to process digital instructions.

[0040] The system memory 122 includes read only memory 126 and random access memory
128. A basic input/output system 130 containing the basic routines that act to transfer
information within computing device 113, such as during start up, is typically stored in the read
only memory 126.

[0041] The computing device 113 also includes a secondary storage device 132 in at least
some embodiments, such as a hard disk drive, including magnetic and solid state drives, for
storing digital data. The secondary storage device 132 is connected to the system bus 124 by a
secondary storage interface 134. The secondary storage devices 132 and their associated
computer readable media provide nonvolatile storage of computer readable instructions
(including application programs and program modules), data structures, and other data for the
computing device 113.

[0042] Although the exemplary environment described herein employs a hard disk drive as a
secondary storage device 132, other types of computer readable storage media are used in other
embodiments. Examples of these other types of computer readable storage media include
magnetic cassettes, flash memory cards, digital video disks, Bernoulli cartridges, compact disc
read only memories, digital versatile disk read only memories, random access memories, or read
only memories. Some embodiments include non-transitory media.
[0043] A number of program modules can be stored in secondary storage device 132 or
memory 122, including an operating system 136, one or more application programs 138, other
program modules 140, and program data 142.

[0044] In at least some embodiments, program data 142 includes user interface data and a
word base, as described in the patent entitled, "CAREGIVER INTERFACE FOR
ELECTRONIC l'v1EDICAL RECORDS," U.S. Patent No. 9,396,505, issued on July 19, 2016, the
entirety of which is incorporated by reference herein. The user inte1face data includes data used
to generate user interfaces or that is displayed in user interfaces. Examples of user interface data
includes downloaded historical records, link data, template data, and medical findings and other
information for the current record. The word base includes, for example, medical vocabulary
and non-medical vocabulary.

[0045] In at least some embodiments, the data stored in program data 142 can be represented
in one or more files having any format usable by a computer. Examples include text files
formatted according to a markup language and having data items and tags to instruct computer
programs and processes how to use and present the data item. Examples of such formats include
markup languages such as html, xml, and xhtml, although other formats for text files can be
used. Additionally, the data can be represented using formats other than those conforming to a
markup language.

[0046] In at least some embodiments disclosed herein, medical findings and other
information are stored as data items in one or more data records. In at least some embodiments,
data records are a set of one or more data items, such as in a format that can be read by a
computing device. An example embodiment is a database record. Other examples of data
records include tables, text files, computer executable files, data structures, or other structures for
associating data items.

[0047] In at least some embodiments, computing device 113 includes input devices 144 to
enable the caregiver to provide inputs to the computing device 113. Examples of input devices
144 include a keyboard 146, pointer input device 148, microphone 150, and touch sensitive
display 156. Various embodiments also may include other input devices 144. The input devices
144 are often connected to the processing device 120 through an input/output interface 154 that
is coupled to the system bus 124. These input devices 144 can be connected by any number of
input/output interfaces, such as a parallel port, serial port, game port, or a universal serial bus.
At least some embodiments also include wireless communication between input devices 144 and
interface 154 such as infrared, BLUETOOTH@ wireless technology, 802. l la/b/g/n, cellular, or
other radio frequency or optical communication systems.

[0048] In this example embodiment, a touch sensitive display device 156 is also connected to
the system bus 124 via an interface, such as a video adapter 158. The touch sensitive display
device 156 includes touch sensors for receiving input from a user when the user touches or
hovers a finger or pointer proximal to the display. Such sensors can be capacitive sensors,
pressure sensors, or other touch sensors. The sensors not only detect contact with the display,
but also the location of the contact and movement of the contact over time. For example, a user
can move a finger or stylus across the screen to provide written inputs. The written inputs are
evaluated and, in at least some embodiments, converted into text inputs. It is understood that all
user selections described herein may be conducted by utilizing a finger to select or move an item
on the touch sensitive display device 156. The touch sensitive display device 156 can use

projected optical imaging, dispersive signaling, and any other suitable touch technology. User
interfaces displayed on the touch sensitive display device 156 can be operated with other types of
input devices 144 such as a mouse, touchpad, or keyboard. Other embodiments can use a non-touch
display that is operated with an input device 144 such as a mouse, touchpad, keyboard, or
other type of input device.

[0049] In addition to the display device 156, the computing device 113 can include various
other peripheral devices (not shown), such as speakers or a printer.

[0050] When used in a local area networking environment or a wide area networking
environment (such as the Internet), the computing device 113 is typically connected to the
network 110 through a network interface, such as a wireless network interface 160. Other
possible embodiments use other communication devices. For example, some embodiments of
the computing device 113 include an Ethernet network interface, or a modem for communicating
across the network 110.

[0051] The computing device 113 typically includes at least some form of computer-readable
media. Computer readable media includes any available media that can be accessed by the
computing device 113. By way of example, computer-readable media include computer readable
storage media and computer readable communication media.

[0052] Computer readable storage media includes volatile and nonvolatile, removable and
non-removable media implemented in any device arranged and configured to store information
such as computer readable instructions, data structures, program modules or other data.
Computer readable storage media includes, but is not limited to, random access memory, read
only memory, electrically erasable programmable read only memory, flash memory or other
memory technology, compact disc read only memory, digital versatile disks or other optical
storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage
devices, or any other medium that can be used to store the desired information and that can be
accessed by the computing device 113.

[0053] Computer readable communication media typically embodies computer readable
instructions, data structures, program modules or other data in a modulated data signal such as a
carrier wave or other transport mechanism and includes any information delivery media. The
term "modulated data signal" refers to a signal that has one or more of its characteristics set or
changed in such a manner as to encode information in the signal. By way of example, computer
readable communication media includes wired media such as a wired network or direct-wired
connection, and wireless media such as acoustic, radio frequency, optical such as infrared, and
other wireless media. Combinations of any of the above are also included within the scope of
computer readable media.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. filtering data based on user input) and does not impose meaningful limits on the scope of the claims; 
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives patient medical data, user filtering guidelines and transmits filtered findings over a network, for example the Internet;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of patient medical data on a database and/or electronic memory;
A web browser’s back and forward button functionality, e.g. see Internet Patent Corp. v. Active Network, Inc. – similarly, the current invention recites clicking on filtering bars which produces varying screens;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of filtering findings associated with received medical data based on user filtering guidelines. Accordingly, claim 1 is ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sparandara, et al. (US 2012/0131507 A1).

With regards to claim 1, Sparandara teaches a system comprising: a database encoded on a memory device, the database comprising medical findings related to a patient (see at least paragraphs 0030, 0032, patient electronic medical record including medical history for a patient);  a computing device in data communication with the database (see at least paragraph 0032, computer with integrated user interface facilitates access to information systems housing patient record through wired or wireless connection), wherein the computing device is programmed to: receive medical data (see at least paragraph 0033, information for a particular patient is extracted from information systems), determine findings in the database that are associated with the medical data (see at least paragraph 0034-0035, patient record provides identification, allergies, ailments, history, orders, medications, progress notes, test results, etc.); present, on a graphical user interface, the findings for a user (see at least figure 1, paragraph 0039, provider user one point of view for all patient data); present, on the graphical user interface, a filtering option for the user (see at least paragraph 0054, search/filter option on patient information viewer); present, on the graphical user interface, one or more filtering bars for the user after the user selects the filtering option (see at least figure 4, paragraph 0062-0063, user hovers over the main timeline, the right side detail pane slides into view, user moves thumb on left side of timeline which changes information shown on right side);  receive, from the user, filtering guidelines via the one or more filtering bars (see at least figure 4, paragraph 0062-0063, user hovers over the main timeline, the right side detail pane slides into view, user moves thumb on left side of timeline which changes information shown on right side);  filter the findings based on user inputted guidelines (see at least figure 4, paragraph 0062-0063, user hovers over the main timeline, the right side detail pane slides into view, user moves thumb on left side of timeline which changes information shown on right side); and  display, on the graphical user interface, filtered findings for the user (see at least figure 4, paragraph 0062-0063, user hovers over the main timeline, the right side detail pane slides into view, user moves thumb on left side of timeline which changes information shown on right side). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Barbouche, et al. (US 2014/0022255 A1) which discloses selecting a time frame to view a patient record via a slider on a timeline.

Stewart (US 2009/0054743 A1) which discloses using a slider bar to view a certain duration of a patient waveform.

Wu, M. (2003). “NLM tele -education system for radiology residents interpreting mammography” (Order No. 3100361). Available from ProQuest Dissertations and Theses Professional. (305311914). Retrieved from https://dialog.proquest.com/professional/docview/305311914?accountid=131444 discloses using a slider bar to rate patient data.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626